      Case:15-08710-BKT13 Doc#: Filed:01/15/20 Entered:01/15/20 10:19:38                                                       Desc: Main
                                Document Page 1 of 5
 Fill in this information to identify the case:

 Debtor 1              SONIA NOEMI SANTIAGO TORRES
                       __________________________________________________________________


 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: District of Puerto Rico
                                                       District of __________

 Case number            15-08710-BKT
                        ___________________________________________




                               410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


                   BANCO POPULAR DE PUERTO RICO
 Name of creditor: _______________________________________                                                        2
                                                                                     Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                              Date of payment change:
 identify the debtor’s account:                           3 ____
                                                         ____ 2 ____
                                                                  2 ____
                                                                      7              Must be at least 21 days after date       02/01/2020
                                                                                                                               _____________
                                                                                     of this notice


                                                                                     New total payment:                                347.84
                                                                                                                               $ ____________
                                                                                     Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                    102.16
                   Current escrow payment: $ _______________                      New escrow payment:                     17.00
                                                                                                               $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                New interest rate:           _______________%

                   Current principal and interest payment: $ _______________      New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
           No
           Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                    New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                           page 1
     Case:15-08710-BKT13 Doc#: Filed:01/15/20 Entered:01/15/20 10:19:38                                                              Desc: Main
                               Document Page 2 of 5

Debtor 1         SONIA     NOEMI SANTIAGO TORRES
                 _______________________________________________________                                           15-08710-BKT
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

           I am the creditor.

           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



     s/SERGIO     A. RAMIREZ DE ARELLANO
     _____________________________________________________________                             Date    01/15/2020
                                                                                                       ___________________
     Signature




 Print:             Sergio A. Ramírez de Arellano
                    _________________________________________________________                  Title   Attorney  for creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company            SARLAW LLC
                    _________________________________________________________



 Address            Banco  Popular Center Suite 1022 209 Muñoz Rivera
                    _________________________________________________________
                    Number                 Street

                    San Juan                         PR      00918
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      787-765-2988
                    ________________________                                                          sramirez@sarlaw.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
2
3          Case:15-08710-BKT13 Doc#: Filed:01/15/20 Entered:01/15/20 10:19:38 Desc: Main
                                                                PO Box 362708
                                     Document Page 3 of 5       San Juan, Puerto Rico 00936-2708
                                                                                                   Teléfono 787-775-1100




                                            8
                    SONIA N SANTIAGO-TORRES
                    91 VILLAS DEL BOSQUE
                    CIDRA         PR 00739-9206




                    Préstamo Hipotecario: 0701033227

                                                                                            Fecha: 27 de diciembre de 2019



                                    DIVULGACIÓN DEL ESTADO ANUAL DE LA CUENTA DE RESERVA

    Esta cuenta debe ser analizada anualmente para determinar si acumula los fondos suficientes y determinar si la cuenta refleja
    sobrante o deficiencia según la actividad presupuestada.




                                                                                                                                                   PPRS>RES-12/28/19-8
     El nuevo pago se desglosa como sigue:                                       Partidas a pagar en el próximo año:

     Principal e Intereses                                          $330.84      Seguro Hipotecario                                     $0.00
     Depósito a la reserva                                           $17.00      Seguro de Inundación                                   $0.00
     Deficiencia/ Adelanto                                            $0.00      Seguro Contra Riesgos                                $204.00
     Seguros Opcionales                                               $0.00      Contribuciones                                         $0.00
     Misceláneos                                                      $0.00
     Subsidio / Reserva de Remplazo                                   $0.00      Total Desembolsos Anuales Anticipados:               $204.00


     Nuevo pago comenzando en 02/01/20                             $347.84       Depósito a la Reserva:                      $17.00




    Este es un estado de la actividad en la cuenta de reserva desde 09/15 hasta 01/20 . El pago actual es de $433.00 del cual $330.84 es
    para principal e intereses y $102.16 para la cuenta de reserva y partidas adicionales, si aplica, como: Seguro de Vida, Seguro de
    Incapacidad, Seguro de Muerte Accidental, Cargos por Servicios y Mantenimiento, que componen el pago.

    El año pasado anticipamos que los desembolsos de la Cuenta de Reserva efectuados durante este período serían por $0.00 . Bajo la
    ley federal, el balance mínimo requerido no debió exceder de $0.00 o de una sexta (1/6) parte del total de los desembolsos anuales
    anticipados.

                                                     PARTE 4 - PRESUPUESTO DE LA CUENTA

    Para su información, a continuación, le proveemos un cálculo de la actividad para la cuenta de reserva desde             02/20 hasta 01/21 .
    Retenga este estado para compararlo con el historial de la cuenta de reserva según el próximo análisis anual.


          Mes                    Cantidad       Anticipada                    Concepto             Balance Presupuestado   Balance Requerido
                           para Depósitos       para Desembolsos                                           para su               en su
                                                                                                     Cuenta de Reserva     Cuenta de Reserva

                                                                   BALANCE INICIAL                                                     $85.00
      FEBRERO                  $17.00                  $0.00                                                $3,329.20                 $102.00
      MARZO                    $17.00                  $0.00                                                $3,346.20                 $119.00
      ABRIL                    $17.00                  $0.00                                                $3,363.20                 $136.00
2
4           Case:15-08710-BKT13 Doc#: Filed:01/15/20
                                  PRÉSTAMO            Entered:01/15/20
                                            HIPOTECARIO: 0701033227    10:19:38                                       Desc: Main
                                      Document Page 4 of 5

            Mes                  Cantidad   Anticipada                   Concepto             Balance Presupuestado     Balance Requerido
                           para Depósitos   para Desembolsos                                          para su                 en su
                                                                                                Cuenta de Reserva       Cuenta de Reserva

      MAYO                     $17.00              $0.00                                               $3,380.20                  $153.00
      JUNIO                    $17.00              $0.00                                               $3,397.20                  $170.00
      JULIO                    $17.00              $0.00                                               $3,414.20                  $187.00
      AGOSTO                   $17.00              $0.00                                               $3,431.20                  $204.00
      SEPTIEMBRE               $17.00              $0.00                                               $3,448.20                  $221.00
      OCTUBRE                  $17.00            $204.00       HAZARD INSUR                            $3,261.20                   $34.00
      NOVIEMBRE                $17.00              $0.00                                               $3,278.20                   $51.00
      DICIEMBRE                $17.00              $0.00                                               $3,295.20                   $68.00
      ENERO                    $17.00              $0.00                                               $3,312.20                   $85.00


    El balance final proyectado para la cuenta de reserva es de $3,312.20 . El balance inicial requerido para la cuenta de reserva de
    acuerdo con este análisis deber ser de $85.00 . Esto significa que la cuenta de reserva tiene un sobrante de $3,227.20 .

    Según las leyes federales, todo sobrante igual o mayor a $50.00 tiene que ser reembolsado al cliente. Próximamente, el sobrante
    en la cuenta de reserva será reembolsado y recibirá un cheque por la cantidad del sobrante que se refleja en este
    Estado.

    Si el préstamo es de interés variable, el pago puede cambiar antes del próximo análisis de la cuenta de reserva de acuerdo con la
    nueva tasa de interés.

    Para más información sobre este análisis de la cuenta de reserva, puede comunicarse con nuestro Departamento de Servicios
    Hipotecarios, Sección de Servicios al Cliente de lunes a viernes de 8:00 a.m. a 6:00 p.m. y sábado de 9:00 a.m. a 12:00 m. al 787-




                                                                                                                                              PPRS>RES-12/28/19-8
    775-1100 ó libre de cargos al 1-800-981-1982.

    Si usted anticipa algún problema con los pagos:

        l     Comuníquese lo antes posible con la División de Loss Mitigation del Banco Popular al 787-522-1544 o libre de costo al
              1-855-220-2201.

        l     Si usted busca una alternativa a los cambios en la tasa de interés y en la cantidad del pago, las siguientes opciones podrían
              estar disponibles (la mayoría está sujeta a la aprobación de su acreedor):

              -   Refinanciar el préstamo con nosotros o con otro acreedor
              -   Vender la propiedad y usar las ganancias para saldar el préstamo actual
              -   Modificar los términos del préstamo con nosotros
              -   Una moratoria le concede, temporeramente, más tiempo para hacer el pago mensual

        l     Para refinanciamiento, puede comunicarse con Popular Mortgage al 787-707-7070.

        l     Para evaluación de alternativas como modificar o prórrogas, puede comunicarse con Loss Mitigation al 787-522-1544 o libre de
              costo al 1-855-220-2201.

    Si desea obtener información sobre agencias y programas de asesoría en su área, llame al Departamento de la Vivienda y Desarrollo
    Urbano de los Estados Unidos (HUD por sus siglas en inglés), en Puerto Rico al 787-766-5400, en Estados Unidos al 1-800-569-4287 o
    aceda http://www.hud.gov/offices/hsg/sfh/hcc/hcs.cfm . Para información sobre el programa Making Home Affordable (MHA) puede
    comunicarse al 1-888-995-HOPE. Si usted necesita información del Negociado de Protección Financiera del Consumidor de los Estados
    Unidos (CFPB por sus siglas en inglés) acceda la página de internet http://www.consumerfinance.gov .




                                                                   Página 2 de 2
Case:15-08710-BKT13 Doc#: Filed:01/15/20 Entered:01/15/20 10:19:38 Desc: Main
                          Document Page 5 of 5
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

       In re:

       SONIA NOEMI SANTIAGO TORRES                                 CASE NO. 15-08710 (BKT)


          Debtor                                                   Chapter 13



                                      CERTIFICATE OF SERVICE

       TO THE HONORABLE COURT:

               WE HEREBY CERTIFY that a copy of the Notice of Payment Change was
       electronically filed by Movant using the CM/ECF System, which will send a notification to
       Standing Chapter 13 Trustee and to the debtor’s attorney. In addition, a copy of the Notice of
       Payment Change was sent by Movant to the debtors at the address of record.

                         In San Juan, Puerto Rico on the 15th day of January 2020.
                                                SARLAW LLC
                                         Attorneys for Banco Popular
                                       Suite 1022, Banco Popular Center
                                          209 Muñoz Rivera Avenue
                                       San Juan, Puerto Rico 00918-1009
                                              Tel.: (787) 765-2988
                                            Fax No. (787) 765-2973
                                             sramirez@sarlaw.com

                                        /S/ Sergio A. Ramirez de Arellano
                                                USDC PR 126804
